DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 2-13, in the reply filed on December 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1 and 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 10 (as it is currently understood – see the section 112b rejection and objection below) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim refers back to “the…of claim 1”.  Since claim 1 has been withdrawn from further consideration, the subject matter of claim 1 should be incorporated explicitly into claim 9.  Appropriate correction is required.
Claim 10, recites “polyinyl chloride”.  The recitation should be - - polyvinyl chloride - -. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the claim refers back to “the compound of claim 1”.  The limiting effect of the recitation is unclear.  As an initial matter, “the compound” lacks antecedent basis in the claims.  It is not clear whether “compound” is intended to be understood as a synonym for “composition”, as recited in claim 1, or whether the intention is for the composition of claim 1 to be a compounded material prior to performing the process steps or whether something else is intended.  Appropriate correction is required.  
Additionally, the composition/compound of claim 1 referred to in claim 9 is identified as “an extrudable dry powder composition” in claim 1.  However, the body of claim 1 does not recite a powder.  It is not clear whether powdered ingredients are intended or whether something else is intended.  This becomes further unclear when it is observed that the abrasive structural filler is explicitly referred to a being “pelletized”.  Further, paragraph [0024] of the published application appears to disclose the “powder” composition is made up completely of pelletized materials. Also, claims 7 and 8 recite the blowing agent is pelletized. Therefore, on the one hand, the claim appears to emphasize the “pellet” character of the filler and the specification appears to disclose pelletized materials for the composition; while on the other hand, the claim refers to the composition as a “powder” composition.  Appropriate correction and clarification is required as it remains unclear what form the composition must take.
Claim 1 refers to “a mechanical blowing agent”.  The limiting effect of the recitation is unclear.  Paragraph [0016] of the published application refers to “expandable microspheres or microballoons” as being within the scope of the term.  This is reasonably understood.  However, the next sentence states that “other mechanical blowing agents such as chopped glass fiber, 
    Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
As to claim 9, the claim further recites “solidifying the slurry in the die into a product”.  The limiting effect of the recitation is unclear.  The instant specification appears to suggest that the “heating”, “molding” and “solidifying” step of claim 9 are realized by the practice of a conventional extrusion process.  Further, the instant specification does not provide any further clarity regarding “solidifying” the material “in the die into a product”.  Indeed, paragraph [0024] of the published application appears to disclose conventional extrusion steps wherein, for example, the melt is heated to 360° in the extruder and then is heated to 370° in the die prior to exiting the die and being cooled in a water bath.  As such, it is not clear whether applicant intends to claim the material becomes a “solid” “product” in the die (e.g. the material is a solid before it is discharged) or whether the intention is to claim a conventional extruding material from a die step. The unconventional language, used only here in the disclosure, if read rigidly/narrowly, appears to not be what applicant actually intends or is actually doing. Appropriate correction and clarification is required.      

As to claims 6-8, claim 6 refers to “expandable microspheres” whereas claims 7 and 8 refer to “expandable microballoons”.  It is not clear whether these are utilized as synonyms or whether applicant intends for the recitations to have different scopes.  “Expandable microspheres” is an art recognized and conventional term and “microballoons” is an art recognized term.  However, it is not clear whether “expandable microballoons” intends to cover a scope that matches “expandable microspheres” or whether something else is intended.  If the scope is the same, it is not clear why different terms are utilized.  If the intended scope is different, it is not clear how the scopes differ.
As to claim 7, the claim recites “the ratio is…4:1”.  It is not clear whether this is a weight ratio or a volume ratio.  Appropriate correction and clarification is required.
As to claim 8, the claim recites amounts of “94.88%”, “4.08%” and “1.08%”. However, these weights add up to more than 100%.  As such, the limiting effect of the claim is unclear since it is not clear which numbers are actually intended.  Appropriate correction and clarification is required.
As to claim 10, the claim recites “the extrudable material”.  The recitation lacks antecedent basis in the claims.  It is not clear whether this is referring to the “extrudable…composition” of claim 1 or whether something else is intended. Further, if the recitation is referring back to the thermoplastic polymer of claim 1, claims 4 and 10 are understood to have the same scope.  Appropriate correction and clarification is required. 
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4-6, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernohous (US 2010/0016459).
Regarding claim 9, Cernohous teaches a method of producing an extruded product/high strength composite (Abstract; paragraph [0004] – extruded sheet) comprising heating a composition comprising a pelletized abrasive structural filler (paragraphs [0010], [0014], [0015], [0017] and [0021]; claim 2; e.g. diatomaceous earth and/or alumina, as well as other recited materials; see section 112b rejection above regarding form of the product), a mechanical blowing agent (paragraphs [0010], [0014], [0015], [0017], [0019]-[0021]; claims 21 – fibers, carbon fibers, blowing agents, expandable and/or hollow microspheres; see section 112b rejection above regarding the scope of the term) and a thermoplastic (paragraphs [0005], [0013]) into a melted slurry (paragraphs [0005], [0021], [0022]); molding the slurry into a shape using a die and solidifying the slurry in the die into a product (paragraphs [0005], [0021], [0022] and [0029]; also see section 112b rejection above; claims 11 and 12); and cooling the product in a water bath after the product is removed from the die (paragraphs [0029]).
As to claim 2, Cernohous teaches the composition may include pelletized diatomaceous earth (paragraphs [0010], [0017], [0021]).

As to claim 5, Cernohous teaches the thermoplastic is high density polyethylene (paragraph [0013]) or a combination of the recited polymers.
As to claim 6, Cernohous teaches the blowing agent comprises expandable microspheres (paragraph [0020], also see paragraphs [0010] and [0017]).
As to claim 10, Cernohous teaches the thermoplastic is polyvinyl chloride (paragraph [0013]).
As to claim 11, Cernohous teaches the product is cooled in the water bath immediately after the product is removed from the die (paragraph [0029]).
As to claim 13, Cernohous teaches a variety of products can be formed by the method (paragraphs [0004], [0023]).  Construction and automotive products recited in paragraph [0023] read upon the “transition product” under a reasonable interpretation.  For example, decking, siding, roofing tiles, body and interior panels, sheets for concrete forms, are reasonably understood to be “transition” products (e.g. transition from the exterior to the interior).  Further, the generally disclosed “sheet” (e.g. paragraph [0004]) is understood to have the same claimed structure as a generally claimed “transition product” absent further clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cernohous (US 2010/0016459), as applied to claims 2, 4-6, 10, 11 and 13 above, and further in view of any one of Hattori et al. (US 2014/0296414), Mizrahi (US 2010/0040902) or Aoyama et al. (US 4,615,853).
As to claim 3, Cernohous teaches the filler can be a material such as pelletized alumina or diatomaceous earth, but does not teach the filler is pelletized boron nitride as claimed. However, each of Hattori et al. (paragraph [0102]), Mizrahi (paragraph [0073]) and Aoyama et al. (col. 4, lines 5-26) teach analogous processes where boron nitride is disclosed as a suitable filler material.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cernohous and any one of the secondary references and to have utilized pelletized boron nitride as the filler in the method of Cernohous, as suggested by the secondary references, for the purpose, as suggested by the references, of utilizing an art recognized suitable and equivalent filler material.  Generally, the selection of a particular filler material is understood to be a routine expedient in the polymer processing art absent a showing of new or unexpected results.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Cernohous (US 2010/0016459), as applied to claims 2, 4-6, 10, 11 and 13 above, and further in view of Johnston (US 2016/0029616).
As to claim 12, Cernohous teaches the method set forth above including the production of extruded polymeric products for building and construction applications (Abstract; paragraphs [0023]; paragraph [0013] – e.g. PVC or polyethylene).  Cernohous does not teach the building and construction product is a door sweep. However, Johnston teaches an analogous process wherein the polymeric product is produced to form a door sweep (Abstract; Figures 2-6; paragraphs [0013]-[0015], [0018], [0020]-[0023] e.g. PVC or polyethylene).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cernohous and Johnston and to have formed a door sweep by the method of Cernohous, as suggested by Johnston, for the purpose, as suggested by the references, of forming building and construction products suitable for use in a variety of applications, including pest deterrence. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Newsom, US 2009/0001629, discloses the basic claimed process as set forth in claim 9, but does not narrowly teach a pelletized abrasive structural filler.  Booth, US 6,921,789, discloses a process of adding a pelletized abrasive structural filler to polymeric materials for improved results. Newsom and Booth should be considered by applicant both alone and in combination when responding to the instant office action.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742